Citation Nr: 1045044	
Decision Date: 12/02/10    Archive Date: 12/10/10

DOCKET NO.  09-01 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to an initial evaluation for adjustment disorder 
(claimed as PTSD) in excess of 30 percent. 


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans 
Services


ATTORNEY FOR THE BOARD

H.J. Baucom


INTRODUCTION

The Veteran had active service from July 1987 to July 2007. 

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a February 2008 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Newington, 
Connecticut which granted service connection for an adjustment 
disorder with a 10 percent evaluation. 

A subsequent January 2009 rating decision increased the 
evaluation for an adjustment disorder to 30 percent.  As the 30 
percent evaluation does not constitute a full grant of all 
benefits possible, and as the Veteran has not withdrawn his 
claim, the issue concerning entitlement to an increased rating 
for an adjustment disorder remains pending.  See AB v. Brown, 6 
Vet. App. 35 (1993).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In his December 2008 appeal the Veteran indicated that he wanted 
a video Board hearing at the local RO.  In August 2010 the 
Veteran was sent a notice of his video Board hearing scheduled 
for September 2010.  In October 2010 the Veteran informed the VA 
that he missed his hearing because he was working out of the 
state.  The Veteran had also telephoned the RO prior to the 
scheduled hearing, to report that he was unable to attend the 
hearing as he was working out of the state.  The Veteran 
requested to have the hearing rescheduled.  

The Board finds that good cause has been shown and a new hearing 
will be allowed. 

The Board also notes that the Veteran has appointed a new 
representative who should be given the opportunity to review the 
claims folder prior to the hearing.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a video Board 
hearing at the appropriate RO.  The RO should 
notify the Veteran and his new representative 
of the date and time of the hearing, in 
accordance with 38 C.F.R. § 20.704(b)(2009).  
A copy of the notice letter sent to the 
Veteran concerning this hearing should be 
included in the claims file. 


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Leonard J. Vecchiollo
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


